Citation Nr: 1812704	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss (claimed as right ear acoustic neuroma).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1989.

This case is before the Board of Veterans' Appeal (Board) on appeal from an April 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2016, the Veteran and his spouse testified at a Board hearing via video conference before the undersigned.  A transcript of the hearing is associated with the claims file. 

During the course of this appeal the Veteran perfected his appeal for service connection for skin cancer/conditions and the removal of several melanomas.  He has requested a video conference hearing to discuss this appeal.  As the appeal is not ripe for appellate consideration, it will not be addressed here.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current right ear hearing loss disability is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right ear hearing loss are met.  U.S.C. §§ 1110, 1131, 1154(a), 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (West 2012); 38 C.F.R. § 3.159 (b) (2017).

VA's duty to notify was satisfied for the claim before the Board by letter dated May 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA medical records, private medical records, VA examination reports, and the statements of the Veteran.  

II. Service Connection

In order to obtain service connection (under 38 U.S.C. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

III. Analysis

The Veteran contends that his acoustic neuroma and resulting hearing loss is a result of his active duty service.  In a January 2010 statement, the Veteran states that he is asking for service connection for an acoustic neuroma, a type of brain tumor, and was not asking for service connection for hearing loss.  He went on the claim that the hearing loss that came about at a later time was the result of the acoustic neuroma.  Despite this statement, the Board will review both issues.  There is no indication that the Veteran is medically trained, and therefore it not competent to make the medical determination that one caused the other.  To afford the Veteran the most advantageous review of his claim, the Board will address both disabilities.  

With regard to the first element of service connection, the Veteran has a current diagnosis of right ear acoustic neuroma.  Bilateral hearing loss has also been diagnosed upon VA examination in April 2010.  

With regard to the second element of service connection, it is conceded by the Board that the Veteran experienced military noise exposure based on his military occupational specialties (MOS) of Aircraft Maintenance Officer, Missile Launch Officer, Missile Operations Staff Officer, and Missile Operations Commander.  In his notice of disagreement of April 2011, the Veteran argues that his research of medical literature shows that the kind of tumor he had was not hereditary, was very slow growing over a number of years; that most studies show a connection to exposure to loud noises over a long period of time, and that the tumor doesn't manifest until it has grown sufficiently to cause hearing loss.  He believes that the right sided acoustic neuroma developed during active duty and that the tumor was most likely sparked by prolonged exposure to loud noise.  He states that though the symptomatic evidence of the tumor did not manifest until he had left active duty, it is clear that the tumor had begun to form before he retired.  Based upon the Veteran's testimony and service experience, his exposure to very loud noise is conceded.  

With regard to the third element of service connection, the Board finds the evidence of record is at least in relative equipoise regarding the nexus element of service connection.   

The Veteran's service treatment records are negative for any indication of hearing loss during service. 

In August 1990, the Veteran attended a VA examination.  The results were:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
10
25
14
LEFT
10
5
10
20
11

Maryland CNC Word List Speech Recognition Score was 100 percent for the right and left ear.  Examiner noted that audiometric results reveal hearing with normal limits by VA standards.

In September 2007, private medical treatment notes indicate the Veteran was diagnosed with right acoustic neuroma.  Veteran stated that he became aware of his hearing loss in the right ear 4-5 years ago and that it has progressively worsened since 2002.  See September 2007 private medical treatment record.

In August 2009, the Veteran attended a private examination.  Examiner states that pure tone testing reveals normal hearing levels on the left with a very mild drop off from 1500 Hz, on in the left ear.  The levels are 25 dB from 1500 to 3000 Hz and drop to 30 at 4 and 35 at 6 and 8.  The right side has mild to severe sensory loss.  Word understanding was obtained using recorded Maryland CNC word lists.  With a presentation level of 55 dB, Veteran achieved a score of 100% in the left.  With a presentation level of 75 dB, he achieved a score of 84% in the right.  The examiner opines that based on the Veteran's diagnosis of acoustic neuroma it is less likely than not that the hearing loss on the right is directly related to any time in the military but rather a side effect of the acoustic neuroma

In a February 2010 Audiology Progress Note, the Veteran noted that he was receiving regular follow-up audiograms to monitor changes in his hearing due to treatments for acoustic neuroma.


In April 2010 the Veteran attended a VA examination.  The results were:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
60
55
65
58
LEFT
5
20
20
35
20

Maryland CNC Word List Speech Recognition Score was 80 percent for the right ear and 100 percent for the left ear.  The examiner diagnosed right mild to moderately severe sensorineural hearing loss and left normal to mild sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss is not caused by or result of military service based on his normal hearing levels from enlistment to separation.  Examiner notes that the Veteran was recently diagnosed with acoustic neuroma, which is unrelated to acoustic trauma.  It was also noted that there were no complaints of or treatment for an acoustic neuroma condition in his service treatment records or within one year of his separation from service.

In September 2016, the Veteran attended a VA hearing.  He testified that served in Vietnam and he was on the flight line for extended periods of time.  In addition, he testified to working as a stockbroker after his active duty service with no noise exposure. 

In July 2017, the Board requested a Veterans Health Administration (VHA) opinion that addressed all of the Veteran's in-service injuries in determining whether his currently diagnosed condition was related to service.  In September 2017, the otolaryngologist who issued the VHA opinion stated, in pertinent part, the August 1990 audiological exam findings suggested bilateral normal hearing and given that this date was after the Veteran's discharge from active duty service, it is safe to say that his hearing loss did not begin until after discharge.  That said, high frequency hearing loss which is common from noise exposure has cumulative effects.  The implication of this is that exposure during his long period of military service is more likely than not responsible for the losses seen in the left ear.  Without the acoustic neuroma, one would expect the Veteran's hearing on the right to approximate the levels demonstrated on the left. 

The VHA opinion is in accord with other evidence in the claims file, including the Veteran's numerous lay statements regarding noise trauma in active duty.  The Board finds the September 2017 VHA opinion, which considered all of the evidence including lay statements and the 1990 audio exam, highly persuasive.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is met.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for right ear acoustic neuroma is warranted.


ORDER

Entitlement to service connection for hearing loss (claimed as right ear acoustic neuroma) is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


